MEMORANDUM **
Juan Ramon Ortega-Balderas appeals from the district court’s judgment, issued on limited remand pursuant to United States v. Ameline, 409 F.3d 1073, 1084-86 (9th Cir.2005) (en banc), upholding the original 78-month sentence imposed for his guilty-plea conviction for importing cocaine, in violation of 21 U.S.C. §§ 952, 960, and 18 U.S.C. § 2. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Ortega-Balderas contends that the district court erred in not providing him with an opportunity to allocute before the district court made its decision not to resentence him. This contention is foreclosed. See United States v. Silva, 472 F.3d 683, 689 (9th Cir.2007) (“Our review of Ameline, our due process jurisprudence, and Fed.R.Crim.P. 32 reveals no constitutional or statutory reason to require allocution during an Ameline remand.”).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.